Citation Nr: 1043505	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1970 to July 
1972, with in-country service in the Republic of Vietnam from 
July 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence indicates 
that the Veteran is currently employed.  He indicated in his 
January 2007 VA examination that he had been working security for 
the past nine years.  Accordingly, as TDIU has not been 
reasonably raised by the evidence of record or expressly by the 
Veteran himself, the Board finds that the provisions of 38 C.F.R. 
§ 4.16 are not for application in this case.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been 
reflective of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect, disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.

2.  Throughout the appeal period, the Veteran's PTSD symptoms do 
not more nearly approximate an even greater occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood.



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

In this case, the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection for PTSD.  The Federal Circuit and the U.S. Court of 
Appeals for Veterans Claims have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA 
outpatient treatment reports, and the Veteran submitted 
statements on his behalf.   Moreover, he was provided with a VA 
examination in January 2007, which is adequate for rating 
purposes.  Specifically, the January 2007 VA examiner interviewed 
the Veteran, conducted a psychological examination, and described 
the occupational and social limitations of his disability.  
Importantly, there is no indication that the Veteran's past 
medical history or any relevant fact was misstated in either of 
the examination.  

The Board acknowledges that the Veteran's representative, in an 
October 2010 statement, indicated that the Veteran's disability 
had worsened since the January 2007 VA examination, this 
statement did not indicate any way in which the Veteran's 
symptoms have worsened, and there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's PTSD since the January 2007 VA examination.  
Moreover, the representative further indicated that a new 
examination would only be warranted if a higher rating was not 
assigned, suggesting, as is consistent with the Veteran's own 
statements, that he merely maintains that his symptoms are worse 
than currently rated and not that they have underwent an change 
in severity since the last examination.  However, the duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  For these reasons, the Board 
finds the above VA examination report to be thorough and adequate 
upon which to base a decision with regard to the Veteran's claim.  
As such, a remand for a new examination is not required in this 
case.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010). When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his PTSD. As such, the 
claims require consideration of the entire time period involved 
and contemplation of staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran contends that his PTSD is of such 
severity so as to warrant a disability rating in excess of 30 
percent.  A 30 percent rating is indicative of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational task 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for even greater occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the 
Mauerhan case, the court rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule governing 
ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, 
distinctive PTSD symptoms in the DSM-IV are used to diagnosis 
PTSD rather than evaluate the degree of disability resulting from 
the condition.  Although certain symptoms must be present in 
order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms but their effects that 
determines the level of impairment.  Id.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms more nearly approximate 
the rating criteria for the next-higher 50 percent evaluation.  
In this regard, the Board finds it significant that the Veteran 
has demonstrated a flat affect during the January 2007 VA 
examination.  Moreover, a "constricted" affect was noted in 
March, May, and June 2005, a "restricted" affect was noted in 
June 2005 and August 2005, and a "blunted" affect was noted in 
March 2006.

Additionally, the evidence demonstrates disturbances of 
motivation and mood.  In this regard, the Board finds it 
significant that throughout VA treatment records, the Veteran's 
mood was described as depressed and appearing anxious.  Moreover, 
he has been diagnosed with major depressive disorder, a diagnosis 
that was confirmed during the January 2007 VA examination.  
Although the January 2007 VA examiner indicated that the 
Veteran's psychotic symptoms "are probably related to his 
depression rather than to his PTSD," which is suggestive of a 
distinction between the two disorders.  However, the Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996)).   Thus, without any additional evidence 
suggesting a different etiology of the Veteran's depression, the 
Board resolves the benefit of the doubt in the Veteran's favor 
and finds that his depression has not been distinguished from his 
PTSD.  Given the noted instances of depression and anxious mood, 
the Board finds that disturbances of motivation and mood have 
been demonstrated.

The Board also finds that the Veteran has demonstrated difficulty 
in establishing and maintaining social and occupational 
relationships.  In this regard, the January 2007 VA examination 
noted that the Veteran reported feelings of detachment from 
others, as well as having few friends and difficulty trusting 
people.  In addition, VA treatment records indicated that, 
although the Veteran was married, he divorced his wife in 2005.  
Thus, the evidence indicates that he experiences some difficulty 
in establishing and maintaining social and occupational 
relationships.

Given the evidence of restricted affect, disturbances of 
motivation and mood, and a difficulty in establishing and 
maintaining social relationships, and that the VA examiner 
ultimately described the Veteran's psychiatric symptoms as being 
in the moderate range.  the Board finds that his symptoms are 
consistent with a 50 percent rating under the rating criteria for 
PTSD.

As stated above, in order to be entitled to the next-higher 70 
percent rating, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.

Here, however, the Board finds that the Veteran's symptoms do not 
more nearly approximate the criteria for the next-higher 70 
percent evaluation.  First, the evidence does not demonstrate 
spatial disorientation or that the Veteran's speech was either 
impaired or illogical.  In this regard, the January 2007 
examination noted that he was alert and oriented, that his 
thought content and processes were within normal limits, and that 
his speech, although soft and slow, was linear and coherent.

Moreover, the evidence does not indicate that the Veteran 
neglected his personal appearance and hygiene.  VA treatment 
reports beginning in March 2005 consistently reported that the 
Veteran was well groomed, and the January 2007 VA examiner 
expressly indicated that "[h] was neatly and cleanly dressed and 
demonstrated good personal hygiene."  


Nor does the evidence demonstrate that the Veteran engaged in 
obsessional rituals that interfered with daily living.  He denied 
any obsessions or compulsions in a December 2005 VA treatment 
record, and the January 2007 VA examiner noted that he was able 
to perform activities of daily living.  

Next, a review of the evidence of record further demonstrates 
that the Veteran is not unable to establish and maintain 
effective relationships due to PTSD.  While it is acknowledged 
that the Veteran has some difficulty in maintaining and 
establishing occupational and social relationships, as discussed 
above, the evidence does not show that he is unable to do so.  In 
this regard, it was expressly reported in the January 2007 VA 
examination that he had some friends.  His ability to maintain 
friendships, albeit with a few, demonstrates that he is not 
unable from establishing and maintaining social relationships.  
Further, with regard to his ability to the occupational setting, 
the Veteran indicated in a March 2007 statement that he has 
problems with people on the job, but it was noted in an April 
2005 VA treatment report that he was responsible for supervising 
a new security guard.  This, in conjunction with the fact that 
the Veteran has maintained employment as a security guard, 
including transferring to a new facility when his contract 
expired at another, demonstrates he is not unable to work with 
others.  The Board finds that the Veteran's social and 
occupational history during this time frame indicates difficulty, 
but not an inability, to establish and maintain effective 
relationships.

Further, it has not been demonstrated that the Veteran has 
difficulty in adapting to stressful circumstances, such as in a 
work or work-like setting.  In this regard, despite the stress he 
reported having to supervise another worker, the Board finds it 
significant that, during the January 2007 VA examination, he 
reported that he has not lost any time from work due to his PTSD.  
Given the Veteran's employment history, the evidence suggests he 
was able to successfully adapt to occupational stress.

The Board acknowledges, however, that the evidence does indicate 
that the Veteran experienced some thoughts of suicide or of 
harming himself.  Even though suicidal ideation was expressly 
denied by the Veteran in many VA treatment reports, suicidal 
ideation was noted in a March 2005 VA treatment report and the 
January 2007 VA examiner indicated that he experienced suicidal 
ideation, although he explained that he had not acted upon these 
thoughts because of his religion.  The Board also acknowledges 
the Veteran's reports of nightmares and flashbacks, as well as 
hallucinations.  However, after reviewing VA treatment records, 
neither the Veteran's suicidal ideation or reported 
hallucinations have been shown to be persistent:  the Veteran 
expressly denied suicidal ideation and visual and auditory 
hallucinations in December 2004; he denied homicidal and suicidal 
ideations in March 2005,  April 2005, and December 2005; he again 
denied auditory and visual hallucinations in August 2005; and he 
also denied delusions in December 2005. 

Moreover, Global Assessment of Functioning (GAF) scores ranging 
between 53 and 65, the majority of which have ranged in the mid- 
to high-50s, have been assigned at different times during the 
appeal period. The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, 
a GAF score from 51 to 60 indicates represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  Thus, even contemplating the lower end of 
the Veteran's GAF scores, the numbers assigned are indicative of 
only moderate symptomatology.

Overall, however, due to the absence of more serious 
symptomatology (impaired or illogical speech, spatial 
disorientation, hygienic problems, an inability to maintain 
relationships, obsessional rituals, and difficulty adapting to 
stressful circumstances) and notwithstanding his complaints of 
hallucinations and suicidal ideation, the Board finds that the 
Veteran's current symptoms do not demonstrate a disability 
picture more nearly approximating the next- higher 70 percent 
evaluation under Diagnostic Code 9411, especially in 
consideration of his GAF scores and the overall disability 
picture rendered by the January 2007 VA examiner, who indicated 
that his symptoms have not had any significant impact on his 
employment functioning.

In consideration of the above, the Board finds that Veteran's 
symptoms more nearly approximate the rating criteria for a 50 
percent rating, but no higher, for PTSD. As such, his appeal is 
granted to this extent.  The Board has further considered his 
symptoms throughout the appeal and finds that the assignment of 
different ratings for different periods of time is not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is more severe than 
currently characterized.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
Therefore, the Board finds the medical findings, which directly 
address the criteria under which the service-connected disability 
is evaluated, to be more probative than the Veteran's assessment 
of the severity of his PTSD.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's PTSD.  In fact, he specifically 
indicated that "he only recently started getting any kind of 
treatment for his PTSD" and that, although he was evaluated by 
psychologist, he was "not in any ongoing counseling."  Further, 
the record weighs against a finding of occupational impairment or 
average industrial impairment that is in excess of that 
contemplated by the assigned rating criteria.  In evaluating his 
occupational impairment, the Board finds the rating criteria for 
psychiatric disorders such as PTSD reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
adequately contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.

Consequently, the Board finds that referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.




ORDER

A disability rating of 50 percent for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


